EXHIBIT 10.2

EXECUTIVE SEVERANCE AGREEMENT




THIS AGREEMENT, entered into as of the 20th day of September, 2006, by and
between CHEMUNG CANAL TRUST COMPANY (the "Bank"), a New York banking corporation
having an office located at One Chemung Canal Plaza, P.O. Box 1522, Elmira, New
York 14902-1522, and RONALD M. BENTLEY, residing at 30 Springfield Drive,
Voorheesville, New York 12186 (the "Executive"),



W I T N E S S E T H T H A T :

WHEREAS, Executive commenced employment with Bank on August 1, 2006, and

WHEREAS, the parties hereto desire to provide a severance benefit to Executive
in the event his employment with Bank is terminated without cause;

NOW, THEREFORE, to assure Bank of Executive's continued dedication and to induce
Executive to remain and continue in the employ of Bank, and for other good and
valuable consideration, the receipt and adequacy whereof each party hereby
acknowledges, Bank and Executive hereby agree as follows:

1. TERMINATION WITHOUT CAUSE OR FOR GOOD REASON:

(a) If Executive's employment is terminated by Bank without Cause, as defined in
Paragraph 3 hereof, or if Executive resigns from his employment with Bank
hereunder for Good Reason, as defined in Paragraph 4 hereof, at any time prior
to a Change in Control, as defined in Executive's Change of Control Agreement
executed simultaneously herewith (the "Change of Control Agreement"), Bank shall
continue to pay Executive the Base Salary, at the rate in effect immediately
prior to such termination, at such intervals as the same would have been paid
had Executive remained in the active service of Bank for a period of one (1)
year.

(b) During such period, Executive shall be deemed to be on a paid leave of
absence (the "Leave"). Executive shall be entitled to be paid for any earned
vacation accrued to the date of termination (no such vacation time shall be
earned during the Leave), and he shall continue to participate during the Leave
in all employee welfare benefit plans that Bank provides and continues to
provide generally to its employees, provided that Executive is entitled to
continue to participate in such plans under the terms thereof. Executive shall
have no further right to receive any other compensation or benefits after such
termination or resignation of employment except as determined in accordance with
the terms of the employee benefit plans or programs of Bank. In the event of
Executive's death during the Leave, the Base Salary continuation payments under
this Paragraph 1 shall continue to be made during the remainder of the Leave to
the beneficiary designated in writing for this purpose by Executive on the
Beneficiary Designation attached hereto, or, if no such beneficiary is
specifically designated, to Executive's estate.

(c) If, during the Leave, Executive breaches his obligations under this
Agreement, Company may, upon written notice to Executive, terminate the Leave
and cease to make any further payments or to provide any benefits described in
this paragraph.

2. TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON: If, prior to the
expiration of the Employment Term, Executive's employment is terminated by Bank
for Cause, or if Executive resigns from his employment with Bank hereunder other
than for Good Reason, Executive shall be entitled only to payment of his Base
Salary, as then in effect, through and including the date of termination or
resignation, together with accrued vacation attributable to unused time from
prior years. Executive shall have no further right to receive any other
compensation or benefits after such termination or resignation of employment,
except as determined in accordance with the terms of the employee benefit plans
or programs of Bank.

3. CAUSE: Termination for "Cause" shall mean termination of Executive's
employment because of:

(a) Any act or omission that constitutes a material breach by Executive of any
of his obligations under this Agreement;

(b) The continued failure or refusal of Executive to substantially perform the
duties reasonably required of him as an employee of Bank;

(c) Any willful and material violation by Executive of any federal or state law
or regulation applicable to the business of Bank or any of its subsidiaries or
Executive's conviction of a felony, or any willful perpetration by Executive of
a common law fraud; or

(d) Any willful misconduct by Executive which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, Bank or any of its subsidiaries or affiliates.

4. GOOD REASON: Good reason shall mean the following:

(a) A decrease in Executive's base rate of compensation or a failure by Bank to
pay material compensation due and payable to Executive in connection with his
employment;

(b) A material diminution of the responsibilities or title of Executive with
Bank;

(c) A failure to continue, in effect, any medical, dental, accident, disability
or other material employee welfare benefit plan in which Executive is entitled
to participate or any material decrease in the benefits provided under any such
plan (except that employee contributions may be raised to the extent of any cost
increases imposed by third parties); or

(d) Bank requiring Executive to relocate to an office or location more than
twenty-five (25) miles from Executive's previous principal employment location.

(e) Bank's failure to appoint Executive as President and Chief Executive Officer
on or about April 18, 2007.

5. NO RIGHT TO CONTINUE EMPLOYMENT: This Agreement shall not give Executive any
right to remain in the employment of the Bank. Subject to the severance
provisions in the event of a Change of Control or in any other written agreement
between Bank and Executive, the Bank reserves the right to terminate Executive's
employment at any time.

6. NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:





If to Executive:

Mr. Ronald M. Bentley

 

30 Springfield Drive

 

Voorheesville, New York 12186

   

If to Bank:

Chemung Canal Trust Company

 

One Chemung Canal Plaza

 

P.O. Box 1522

 

Elmira, New York 14902-1522

 

Attention: Jan P. Updegraff

Vice-Chairman and Chief Executive Officer




or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7.

MODIFICATION-WAIVERS-APPLICABLE LAW: No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by Executive and on behalf of Bank by such officer
as may be specifically designated by the Board of Directors of Bank. No waiver
by either party hereto at any time of any breach by the other party hereto of or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York.



8.

INVALIDITY-ENFORCEABILITY: The invalidity or unenforceability of any provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect. Any
provision in this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



9.

SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees. If Executive should
die while any amounts would still be payable to Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive's devisee, legatee or other designee, or,
if there is no such designee, to Executive's estate.



10.

HEADINGS: Descriptive headings contained in this Agreement are for convenience
only and shall not control or affect the meaning or construction of any
provision hereof.



11.

ARBITRATION: Any dispute, controversy or claim arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a Panel of three (3) arbitrators in Elmira, New York, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrators' award in any court having jurisdiction. Unless
otherwise provided in the rules of the American Arbitration Association, the
arbitrators shall, in their award, allocate between the parties the costs of
arbitration, but excluding attorneys' fees and other expenses of the parties, in
such proportions as the arbitrators deem just.



12.

ENTIRE UNDERSTANDING. This Agreement constitutes the entire understanding
between the parties hereto, with respect to the subject matter hereof, and shall
supersede any prior agreements or understandings among the parties, with respect
to such subject matter.



13.

COUNTERPARTS. This Agreement may be executed in several counterparts, all of
which shall constitute one agreement, binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.





CHEMUNG CANAL TRUST COMPANY,

By /s/ Jan P. Updegraff

Jan P. Updegraff

Vice-Chairman and Chief Executive Officer

 

/s/ Ronald M. Bentley

L.S.

Ronald M. Bentley




BENEFICIARY DESIGNATION



For purposes of the foregoing Executive Severance Agreement, I hereby designate
Helen Bentley as my beneficiary thereunder.



Date: September 20, 2006

/s/ Ronald M. Bentley



Ronald M. Bentley



Executive